Exhibit 10.2

 

EXECUTIVE SEVERANCE AGREEMENT

 

This Executive Severance Agreement (“Agreement”) is entered into, effective as
of January 1, 2010, by and between Seth R. Segel (“Executive”) and Cantel
Medical Corp. (“Company”).

 

Background

 

A.            The Company considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders.  The Company believes that, to
attract and retain experienced and valuable key executive employees, it is
important and prudent to provide such executives with fair compensation should
their employment be terminated under certain circumstances, including but not
limited to change in control situations.

 

B.            The Company wishes to encourage the Executive to devote his full
time and attention to the performance of his management responsibilities and to
assist the Board of Directors and other management employees in evaluating
business options and pursuing the best interests of the Company’s shareholders
without being influenced by the uncertainty of his own employment situation.

 

In consideration of the premises, the Executive’s employment by the Company on
an at-will basis, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
agree as follows:

 

Agreement

 


1.             DEFINED TERMS.  THROUGHOUT THIS AGREEMENT, WHEN THE FIRST LETTER
OF A WORD (OR THE FIRST LETTER OF EACH WORD IN A PHRASE) IS CAPITALIZED, THE
WORD OR PHRASE SHALL HAVE THE MEANING SPECIFIED IN APPENDIX A (BEGINNING ON
PAGE 13)


 


2.             TERM.  THIS INITIAL TERM OF THIS AGREEMENT SHALL COMMENCE AS OF
JANUARY 1, 2010, AND SHALL CONTINUE THROUGH JULY 31, 2011; PROVIDED, HOWEVER,
THAT BEGINNING ON AUGUST 1, 2010, AND ON THE FIRST DAY OF EACH FOLLOWING AUGUST,
THE TERM OF THIS AGREEMENT SHALL AUTOMATICALLY BE EXTENDED BY ONE YEAR, UNLESS
EITHER THE COMPANY OR THE EXECUTIVE SHALL HAVE PROVIDED NOTICE TO THE OTHER AT
LEAST SIX (6) MONTHS BEFORE SUCH DATE THAT THE TERM SHALL NOT BE EXTENDED. 
NOTWITHSTANDING THE PRECEDING PROVISIONS OF THIS SECTION, (I) IF A CHANGE IN
CONTROL OCCURS DURING THE TERM OF THIS AGREEMENT, SUCH TERM (OTHER THAN WITH
RESPECT TO THE PROVISIONS OF SECTION 4) SHALL NOT END BEFORE THE SECOND
ANNIVERSARY OF THE CHANGE IN CONTROL; PROVIDED, HOWEVER, THIS SENTENCE SHALL
APPLY ONLY TO THE FIRST CHANGE OF CONTROL WHILE THIS AGREEMENT IS IN EFFECT; AND
(II) TERMINATION OF THIS AGREEMENT SHALL NOT AFFECT THE OBLIGATIONS OF THE
COMPANY HEREUNDER ON ACCOUNT OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT DURING
THE TERM.


 


3.             TERMINATION OF EMPLOYMENT; RESIGNATION OF OFFICER AND DIRECTOR
POSITIONS.  THE EXECUTIVE IS AN AT-WILL EMPLOYEE.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON WHATSOEVER OR FOR NO REASON,
SUBJECT TO ITS PAYMENT OBLIGATIONS UNDER THIS SECTION AND, IF APPLICABLE,
SECTION 4 OR 5.  THE EXECUTIVE MAY VOLUNTARILY TERMINATE HIS EMPLOYMENT AT ANY
TIME BY PROVIDING AT LEAST TWENTY (20) DAYS’ PRIOR NOTICE TO THE


 

--------------------------------------------------------------------------------



 

Company.  Regardless of whether the Executive’s Termination of Employment is
voluntary or involuntary, the Executive shall resign from any and all of his
director positions and offices with the Company and each Related Employer,
effective as of his Termination Date.  Upon Termination of Employment, the
Executive shall be entitled to the following, in addition to any benefits
payable under Section 4 or 5:


 


(A)           ANY EARNED BUT UNPAID BASE SALARY THROUGH HIS TERMINATION DATE,
PLUS ANY ACCRUED AND UNUSED PAID TIME OFF (PTO) DUE TO THE EXECUTIVE UNDER THE
COMPANY’S PTO PROGRAM THROUGH HIS TERMINATION DATE, WHICH AMOUNTS SHALL BE PAID
TO THE EXECUTIVE NOT LATER THAN THE PAYMENT DATE FOR THE PAYROLL PERIOD NEXT
FOLLOWING HIS TERMINATION DATE.


 


(B)           PROVIDED THAT THE EXECUTIVE APPLIES FOR REIMBURSEMENT IN
ACCORDANCE WITH THE COMPANY’S ESTABLISHED REIMBURSEMENT PROCEDURES (WITHIN THE
PERIOD REQUIRED BY SUCH PROCEDURES BUT UNDER NO CIRCUMSTANCES LATER THAN NINETY
(90) DAYS AFTER HIS TERMINATION DATE), THE COMPANY SHALL PAY THE EXECUTIVE ANY
REIMBURSEMENTS TO WHICH HE IS ENTITLED UNDER SUCH PROCEDURES NOT LATER THAN THE
PAYMENT DATE FOR THE PAYROLL PERIOD NEXT FOLLOWING THE DATE ON WHICH THE
EXECUTIVE APPLIES FOR REIMBURSEMENT.


 


(C)           ANY BENEFITS (OTHER THAN SEVERANCE) PAYABLE TO THE EXECUTIVE UNDER
ANY OF THE COMPANY’S CASH OR EQUITY INCENTIVE COMPENSATION PLANS AND EMPLOYEE
BENEFIT PLANS OR PROGRAMS (COLLECTIVELY, “BENEFIT PLANS”), TO THE EXTENT NOT
PROVIDED FOR HEREIN, SHALL BE PAYABLE IN ACCORDANCE WITH THE PROVISIONS OF THOSE
PLANS OR PROGRAMS. TO THE EXTENT THAT THE TERMS HEREIN CONFLICT WITH THE TERMS
OF THE BENEFIT PLANS, THE TERMS HEREIN SHALL BE DEEMED TO SUPERSEDE THOSE OF THE
BENEFIT PLANS.


 


4.             NON-CHANGE OF CONTROL SEVERANCE AND OTHER BENEFITS.


 


(A)           SUBJECT TO (I) THE EXECUTIVE’S TIMELY FILING OF A DULY EXECUTED
RELEASE IN ACCORDANCE WITH SECTION 18, (II) SUCH RELEASE BECOMING EFFECTIVE AND
IRREVOCABLE IN ACCORDANCE WITH ITS TERMS NOT LATER THAN SIXTY (60) DAYS AFTER
THE EXECUTIVE’S TERMINATION OF EMPLOYMENT, (III) THE PROVISIONS OF THIS
SECTION 4, AND (IV) THE LIMITATIONS PROVIDED IN SECTION 9, THE COMPANY SHALL
PROVIDE THE EXECUTIVE WITH THE PAYMENTS AND BENEFITS SET FORTH IN THIS SECTION,
IF AT ANY TIME DURING THE TERM OTHER THAN DURING A CHANGE IN CONTROL COVERAGE
PERIOD EITHER (I) THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT (OTHER THAN
A TERMINATION FOR CAUSE, UNACCEPTABLE PERFORMANCE, DISABILITY, OR DEATH PURSUANT
TO SECTION 7), OR (II) THE EXECUTIVE VOLUNTARILY TERMINATES HIS EMPLOYMENT FOR
ADEQUATE REASON PURSUANT TO SECTION 8.  NOTWITHSTANDING THE PRECEDING PROVISIONS
OF THIS SUBSECTION, THE EXECUTIVE SHALL NOT BE ENTITLED TO BENEFITS PURSUANT TO
THIS SECTION 4, IF HE IS ENTITLED TO BENEFITS PURSUANT TO SECTION 5.


 


(B)           AS SOON AS ADMINISTRATIVELY FEASIBLE (AND NOT MORE THAN TEN
(10) DAYS) AFTER THE COMPANY’S RECEIPT OF THE DULY EXECUTED RELEASE, AND THE
RELEASE BECOMING EFFECTIVE AND IRREVOCABLE, THE COMPANY SHALL PAY TO THE
EXECUTIVE A SINGLE LUMP SUM PAYMENT EQUAL TO THE PRODUCT OF (I) THE EXECUTIVE’S
MONTHLY BASE SALARY RATE AS OF HIS TERMINATION DATE MULTIPLIED BY (II) 12.  FOR
PURPOSES OF DETERMINING THE EXECUTIVE’S MONTHLY BASE SALARY RATE PURSUANT TO THE
PRECEDING SENTENCE, ANY REDUCTION TO THE EXECUTIVE’S SALARY DURING THE SIX-MONTH
PERIOD PRECEDING HIS TERMINATION OF EMPLOYMENT SHALL BE DISREGARDED.


 

2

--------------------------------------------------------------------------------



 


(C)           IF THE TERMINATION DATE OF AN EXECUTIVE OCCURS SUBSEQUENT TO THE
LAST DAY OF A FISCAL YEAR FOR WHICH THE EXECUTIVE HAS NOT BEEN PAID HIS BONUS,
THEN THE EXECUTIVE SHALL BE ENTITLED TO HIS FULL BONUS FOR SUCH FISCAL YEAR TO
THE EXTENT OTHERWISE EARNED UNDER THE TERMS OF THE BONUS PLAN FOR SUCH FISCAL
YEAR (AS IF THE EXECUTIVE’S EMPLOYMENT HAD NOT BEEN TERMINATED). SUCH AMOUNT
SHALL BE PAID TO THE EXECUTIVE NOT LATER THAN SEVENTY FIVE (75) DAYS FOLLOWING
THE CLOSE OF SUCH FISCAL YEAR.  AMOUNTS PAYABLE UNDER THIS SUBPARAGRAPH (C) WILL
BE DEEMED PAYMENTS ATTRIBUTABLE TO EXECUTIVE’S EMPLOYMENT PRIOR TO OR ON THE
TERMINATION DATE AND NOT AS SEVERANCE.


 


(D)           THE COMPANY SHALL PAY TO THE EXECUTIVE A PRO-RATA BONUS FOR THE
FISCAL YEAR IN WHICH THE TERMINATION DATE OCCURS, DETERMINED BY MULTIPLYING
(I) THE AMOUNT OF THE EXECUTIVE’S FULL BONUS FOR SUCH FISCAL YEAR TO THE EXTENT
OTHERWISE EARNED UNDER THE TERMS OF THE BONUS PLAN FOR SUCH FISCAL YEAR AS IN
EFFECT IMMEDIATELY PRIOR TO THE TERMINATION DATE BY (II) A FRACTION, (A) THE
NUMERATOR OF WHICH IS THE NUMBER OF FULL OR PARTIAL MONTHS SINCE THE END OF THE
PRIOR FISCAL YEAR IN WHICH THE EXECUTIVE HAS BEEN EMPLOYED BY THE COMPANY, AND
(B) THE DENOMINATOR OF WHICH IS 12.  SUCH AMOUNT SHALL BE PAID TO THE EXECUTIVE
NOT LATER THAN SEVENTY FIVE (75) DAYS FOLLOWING THE CLOSE OF SUCH FISCAL YEAR. 
NOTWITHSTANDING THE FORGOING, IF NO BONUS PLAN HAS BEEN FINALIZED (I.E.,
APPROVED BY THE COMPENSATION COMMITTEE AND DISSEMINATED TO THE EXECUTIVE) FOR
SUCH FISCAL YEAR EITHER PRIOR TO THE COMMENCEMENT OF SUCH FISCAL YEAR OR WITHIN
THREE MONTHS FOLLOWING THE COMMENCEMENT OF SUCH FISCAL YEAR, THEN THE BONUS FOR
SUCH FISCAL YEAR PAYABLE UNDER THIS SUBPARAGRAPH (D) WILL BE DETERMINED IN
ACCORDANCE WITH THE FIRST SENTENCE OF SECTION 5(B)(2) (AS IF THE PRO RATA BONUS
PAYMENT UNDER THAT SECTION WAS REQUIRED). AMOUNTS PAYABLE UNDER THIS
SUBPARAGRAPH (D) WILL BE DEEMED PAYMENTS ATTRIBUTABLE TO EXECUTIVE’S EMPLOYMENT
PRIOR TO OR ON THE TERMINATION DATE AND NOT AS SEVERANCE.


 


(E)           IN THE EVENT SUCH TERMINATION OCCURS PRIOR TO THE FULL VESTING OF
STOCK OPTIONS AND RESTRICTED STOCK HELD BY THE PARTICIPANT (I.E., THE OPTIONS
BECOMING EXERCISABLE IN THEIR ENTIRETY AND THE RESTRICTED STOCK CEASING TO HAVE
ANY RISKS OF FORFEITURE), THEN, EFFECTIVE AS OF THE TERMINATION DATE, THE
VESTING OF THE ANNUAL INSTALLMENT OF SUCH OPTIONS AND RESTRICTED STOCK THAT
WOULD BE DUE TO VEST ON THE FIRST VESTING DATE FOLLOWING THE TERMINATION DATE
SHALL ACCELERATE ON A PRO RATA BASIS BASED ON THE NUMBER OF DAYS ELAPSED FROM
THE PRIOR VESTING DATE OF SUCH OPTIONS AND RESTRICTED STOCK TO AND INCLUDING THE
TERMINATION DATE.


 


(F)            IF THE EXECUTIVE IS ELIGIBLE FOR AND PROPERLY ELECTS CONTINUATION
COVERAGE FOR HIMSELF AND/OR ONE OR MORE QUALIFIED BENEFICIARIES (AS DEFINED IN
ERISA SECTION 607(3)) UNDER THE COMPANY’S MEDICAL PLAN, THE COMPANY SHALL PAY
THE PREMIUMS FOR SUCH COVERAGE (OR REIMBURSE THE PARTICIPANT FOR SUCH PREMIUMS)
FOR THE TWELVE (12) MONTH PERIOD FOLLOWING THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT (OR SUCH SHORTER PERIOD DURING WHICH SUCH PERSON IS ELIGIBLE FOR
CONTINUATION COVERAGE).  SUCH PAYMENTS OR REIMBURSEMENTS SHALL CONSTITUTE
TAXABLE INCOME OF THE EXECUTIVE TO THE EXTENT REQUIRED BY LAW.


 


(G)           THE COMPANY SHALL PAY THE COST OF OUTPLACEMENT SERVICES INCURRED
BY THE EXECUTIVE DURING THE TWELVE (12) MONTH PERIOD FOLLOWING HIS TERMINATION
OF EMPLOYMENT AND PROVIDED BY A FIRM OF THE EXECUTIVES’ CHOICE, UP TO A TOTAL OF
TWENTY THOUSAND DOLLARS ($20,000).  PAYMENT FOR OUTPLACEMENT EXPENSES SHALL BE
MADE BY THE COMPANY PROMPTLY FOLLOWING THE COMPANY’S RECEIPT OF APPROPRIATE
INVOICES DOCUMENTING SUCH EXPENSES.

 

3

--------------------------------------------------------------------------------



 


(H)           NOTWITHSTANDING THE PRECEDING PROVISIONS OR ANY OTHER PROVISIONS
HEREIN TO THE CONTRARY, IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED DURING A
CHANGE IN CONTROL COVERAGE PERIOD, EITHER BY THE EXECUTIVE FOR ADEQUATE REASON
OR GOOD REASON OR BY THE COMPANY FOR ANY REASON OTHER THAN FOR CAUSE OR DEATH,
THEN THE EXECUTIVE SHALL BE ENTITLED TO THE PAYMENTS AND BENEFITS THAT WOULD
HAVE BEEN PROVIDED TO HIM PURSUANT TO SECTION 5 IF THE COMPANY HAD TERMINATED
HIS EMPLOYMENT WITHOUT CAUSE DURING A CHANGE IN CONTROL COVERAGE PERIOD (REDUCED
BY ANY PAYMENTS OR BENEFITS PROVIDED TO HIM PURSUANT TO THIS SECTION 4).  IN
SUCH A CASE, THE EXECUTIVE SHALL NOT BE REQUIRED TO EXECUTE AN ADDITIONAL
RELEASE, AND ANY RELEASE REQUIREMENT SPECIFIED IN SECTION 5 SHALL BE DEEMED
SATISFIED ON THE CHANGE IN CONTROL DATE.


 


(I)            NOTWITHSTANDING THE PRECEDING PROVISIONS OF THIS SECTION, IF THE
EXECUTIVE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF CODE
SECTION 409A(A)(2)(B)(I) THE COMPANY SHALL PROMPTLY DELIVER WRITTEN NOTICE TO
THE EXECUTIVE ADVISING HIM OF THE APPLICATION OF SUCH CODE SECTION AND, TO THE
EXTENT REQUIRED BY SUCH CODE SECTION, PAYMENTS OTHERWISE REQUIRED BY THIS
SECTION SHALL BE DELAYED TO THE EARLIEST DATE ON WHICH SUCH PAYMENTS ARE
PERMITTED.  INTEREST SHALL ACCRUE ON UNPAID AMOUNTS DELAYED UNDER THIS
SUBPARAGRAPH AT THE PRIME RATE FROM TIME TO TIME IN EFFECT AT THE JP MORGAN
CHASE BANK OF NEW YORK OR ANY SUCCESSOR BANK COMMENCING FROM THE DATE THAT SUCH
AMOUNTS WOULD OTHERWISE HAVE BEEN DUE UNDER THE APPLICABLE PROVISION.


 


5.             CHANGE OF CONTROL SEVERANCE AND OTHER BENEFITS.


 


(A)           SUBJECT TO (I) THE EXECUTIVE’S TIMELY FILING OF A DULY EXECUTED
RELEASE IN ACCORDANCE WITH SECTION 18, (II) SUCH RELEASE BECOMING EFFECTIVE AND
IRREVOCABLE IN ACCORDANCE WITH ITS TERMS NOT LATER THAN SIXTY (60) DAYS AFTER
THE EXECUTIVE’S TERMINATION OF EMPLOYMENT, (III) THE PROVISIONS OF THIS
SECTION 5, AND (IV) THE LIMITATIONS PROVIDED IN SECTION 9, THE COMPANY SHALL
PROVIDE THE EXECUTIVE WITH THE PAYMENTS AND BENEFITS SET FORTH IN THIS SECTION,
IF DURING A CHANGE IN CONTROL COVERAGE PERIOD, (A) THE COMPANY TERMINATES THE
EXECUTIVE’S EMPLOYMENT (OTHER THAN A TERMINATION FOR CAUSE OR DEATH PURSUANT TO
SECTION 7), OR (B) THE EXECUTIVE VOLUNTARILY TERMINATES HIS EMPLOYMENT FOR
ADEQUATE REASON OR GOOD REASON PURSUANT TO SECTION 8.  AMOUNTS PAYABLE PURSUANT
TO THIS SECTION SHALL BE SUBJECT TO THE LIMITATIONS AND REIMBURSEMENT EXPRESSLY
PROVIDED IN THIS AGREEMENT.


 


(B)           AS SOON AS ADMINISTRATIVELY FEASIBLE (AND NOT MORE THAN FIVE
(5) BUSINESS DAYS) AFTER THE COMPANY’S RECEIPT OF THE DULY EXECUTED RELEASE, AND
THE RELEASE BECOMING EFFECTIVE AND IRREVOCABLE IN ACCORDANCE WITH ITS TERMS, THE
COMPANY SHALL PAY TO THE EXECUTIVE A SINGLE LUMP SUM PAYMENT IN AN AMOUNT EQUAL
TO THE SUM OF THE FOLLOWING:


 


(1)           THE PRODUCT OF (I) TWO (2) TIMES (II) THE SUM OF (A) THE
EXECUTIVE’S ANNUAL BASE SALARY, AT THE GREATER OF THE RATE IN EFFECT ON THE
CHANGE IN CONTROL DATE OR THE TERMINATION DATE (DISREGARDING ANY REDUCTION IN
THE RATE OF THE EXECUTIVE’S SALARY DURING THE SIX-MONTH PERIOD IMMEDIATELY
PRECEDING HIS TERMINATION OF EMPLOYMENT), PLUS (B) THE GREATER OF (I) 50% OF THE
AMOUNT DETERMINED UNDER CLAUSE (A) OR (II) THE AVERAGE OF THE ANNUAL BONUSES
PAID TO THE EXECUTIVE FOR THE TWO FISCAL YEARS PRECEDING THE YEAR IN WHICH THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED.  AMOUNTS PAYABLE UNDER THIS SUBPARAGRAPH
(B)(1) WILL DEEMED SEVERANCE.

 

4

--------------------------------------------------------------------------------



 


(2)           A PRO-RATA BONUS AMOUNT, DETERMINED BY MULTIPLYING (I) THE GREATER
OF (A) 50% OF THE AMOUNT DETERMINED UNDER CLAUSE (A) OF THE PRECEDING
SUBPARAGRAPH (B)(1) OR (B) THE AVERAGE OF THE ANNUAL BONUSES PAID TO THE
EXECUTIVE FOR THE TWO YEARS FISCAL YEARS PRECEDING THE YEAR IN WHICH THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED, BY (II) A FRACTION, (A) THE NUMERATOR OF
WHICH IS THE NUMBER OF FULL OR PARTIAL MONTHS SINCE THE END OF THE PRIOR FISCAL
YEAR IN WHICH THE EXECUTIVE HAS BEEN EMPLOYED BY THE COMPANY, AND (B) THE
DENOMINATOR OF WHICH IS 12.  HOWEVER, IF THE EXECUTIVE DID NOT RECEIVE HIS
ANNUAL BONUS UNDER A BONUS PLAN FOR SUCH PRIOR FISCAL YEAR, THEN THE NUMERATOR
SHALL BE THE NUMBER OF FULL OR PARTIAL MONTHS SINCE THE BEGINNING OF THE PRIOR
FISCAL YEAR IN WHICH THE EXECUTIVE HAS BEEN EMPLOYED BY THE COMPANY. AMOUNTS
PAYABLE UNDER THIS SUBPARAGRAPH (B)(2) WILL BE DEEMED PAYMENTS ATTRIBUTABLE TO
EXECUTIVE’S EMPLOYMENT PRIOR TO OR ON THE TERMINATION DATE AND NOT AS SEVERANCE.


 


(C)           IF THE EXECUTIVE IS ELIGIBLE FOR AND PROPERLY ELECTS CONTINUATION
COVERAGE FOR HIMSELF AND/OR ONE OR MORE QUALIFIED BENEFICIARIES (AS DEFINED IN
ERISA SECTION 607(3)) UNDER THE COMPANY’S MEDICAL PLAN, THE COMPANY SHALL PAY
THE PREMIUMS FOR SUCH COVERAGE (OR REIMBURSE THE PARTICIPANT FOR SUCH PREMIUMS)
FOR THE TWENTY-FOUR (24) MONTH PERIOD FOLLOWING THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT (OR SUCH SHORTER PERIOD DURING WHICH SUCH PERSON IS ELIGIBLE FOR
CONTINUATION COVERAGE).  SUCH PAYMENTS OR REIMBURSEMENTS SHALL CONSTITUTE
TAXABLE INCOME OF THE PARTICIPANT TO THE EXTENT REQUIRED BY LAW.


 


(D)           FOR THE TWENTY-FOUR (24) MONTH PERIOD FOLLOWING THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT, THE COMPANY SHALL CONTINUE TO PROVIDE TERM LIFE
INSURANCE COVERAGE SUBSTANTIALLY THE SAME AS THAT PROVIDED FOR THE EXECUTIVE
IMMEDIATELY BEFORE HIS TERMINATION DATE (IF ANY).


 


(E)           THE COMPANY SHALL PAY THE COST OF OUTPLACEMENT SERVICES INCURRED
BY THE EXECUTIVE DURING THE TWELVE (12) MONTH PERIOD FOLLOWING HIS TERMINATION
OF EMPLOYMENT AND PROVIDED BY A FIRM OF THE EXECUTIVES’ CHOICE, UP TO A TOTAL OF
TWENTY THOUSAND DOLLARS ($20,000).  PAYMENT FOR OUTPLACEMENT EXPENSES SHALL BE
PAID DIRECTLY BY THE COMPANY PROMPTLY FOLLOWING THE COMPANY’S RECEIPT OF
APPROPRIATE INVOICES DOCUMENTING SUCH EXPENSES.


 


(F)            TO THE EXTENT THAT COVERAGE OR BENEFITS UNDER SUBSECTION (C),
(D), OR (E) RESULT IN TAXABLE INCOME TO THE EXECUTIVE, THE COMPANY SHALL
REIMBURSE THE EXECUTIVE FOR ANY TAXES PAYABLE ON ACCOUNT OF SUCH COVERAGE, SO
THAT THE EXECUTIVE IS IN THE SAME AFTER-TAX POSITION IN WHICH HE WOULD HAVE BEEN
HAD SUCH REIMBURSEMENTS NOT BEEN TAXABLE.  THE COMPANY SHALL PAY THE
REIMBURSEMENT REQUIRED BY THE PRECEDING SENTENCE AS SOON AS ADMINISTRATIVELY
PRACTICABLE AFTER THE EXECUTIVE DEMONSTRATES PAYMENT OF THE RELATED TAXES AND
NOT LATER THAN THE LAST DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN
WHICH SUCH TAXES ARE PAID.


 


(G)           NOTWITHSTANDING THE PRECEDING PROVISIONS OF THIS SECTION, IF THE
EXECUTIVE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF CODE
SECTION 409A(A)(2)(B)(I), THE COMPANY SHALL PROMPTLY DELIVER WRITTEN NOTICE TO
THE EXECUTIVE ADVISING HIM OF THE APPLICATION OF SUCH CODE SECTION AND TO THE
EXTENT REQUIRED BY SUCH CODE SECTION, PAYMENTS OTHERWISE REQUIRED BY THIS
SECTION SHALL BE DELAYED TO THE EARLIEST DATE ON WHICH SUCH PAYMENTS ARE
PERMITTED. INTEREST SHALL ACCRUE ON UNPAID AMOUNTS DELAYED UNDER THIS
SUBPARAGRAPH AT THE PRIME RATE FROM TIME TO


 

5

--------------------------------------------------------------------------------


 

time in effect at the JP Morgan Chase Bank of New York or any successor bank
commencing from the date that such amounts would otherwise have been due under
the applicable provision.


 


6.             PROVISIONS RELATING TO PARACHUTE PAYMENTS.  IF PAYMENTS AND
BENEFITS TO OR FOR THE BENEFIT OF THE EXECUTIVE, WHETHER PURSUANT TO THIS
AGREEMENT OR OTHERWISE, WOULD RESULT IN TOTAL PARACHUTE PAYMENTS TO THE
EXECUTIVE WITH A VALUE EQUAL TO OR GREATER THAN ONE HUNDRED PERCENT (100%) OF
THE PARACHUTE PAYMENT LIMIT, THE EXECUTIVE MAY, IN HIS SOLE DISCRETION, ELECT TO
REDUCE THE AMOUNT PAYABLE PURSUANT TO SECTION 5(B) SO THAT THE VALUE OF ALL
PARACHUTE PAYMENTS TO THE EXECUTIVE, WHETHER OR NOT MADE PURSUANT TO THIS
AGREEMENT, IS EQUAL TO THE PARACHUTE PAYMENT LIMIT MINUS ONE DOLLAR ($1.00).


 


7.             TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE, UNACCEPTABLE
PERFORMANCE, DISABILITY, OR DEATH.


 


(A)           THE COMPANY MAY CAUSE A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
FOR DISABILITY AT ANY TIME.  TO DO SO, THE BOARD MUST PROVIDE THE EXECUTIVE WITH
A NOTICE OF TERMINATION SPECIFYING THE TERMINATION DATE AND THE CIRCUMSTANCES
CONSTITUTING DISABILITY.


 


(B)           COMPANY MAY CAUSE A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR
UNACCEPTABLE PERFORMANCE AT ANY TIME DURING THE TERM OTHER THAN DURING A CHANGE
IN CONTROL COVERAGE PERIOD. TO DO SO, THE BOARD MUST PROVIDE THE EXECUTIVE WITH
A NOTICE OF TERMINATION SPECIFYING THE TERMINATION DATE AND THE SPECIFIC
ACT(S) OR FAILURE(S) CONSTITUTING UNACCEPTABLE PERFORMANCE.  IF THE BOARD’S
NOTICE IDENTIFIES AN ACT OR FAILURE CONSTITUTING UNACCEPTABLE PERFORMANCE, IT
SHALL BE ACCOMPANIED BY A RESOLUTION DULY ADOPTED BY NOT LESS THAN TWO-THIRDS
(2/3) OF THE ENTIRE MEMBERSHIP OF THE BOARD AND, IF THE ACT OF FAILURE  IS
SUBJECT TO CORRECTION UNDER THE DEFINITION OF UNACCEPTABLE PERFORMANCE AND
RELATED DEFINITIONS IN THIS AGREEMENT, THE NOTICE SHALL ALSO SPECIFY THE PERIOD
DURING WHICH THE ACT OR FAILURE MUST BE CORRECTED, WHICH IN NO EVENT SHALL BE
LESS THAN THIRTY (30) DAYS.  IF THE BOARD REASONABLY DETERMINES THAT THE
EXECUTIVE HAS NOT CORRECTED THE ACT OR FAILURE IN ALL MATERIAL RESPECTS WITHIN
THE REQUIRED CORRECTION PERIOD, THE BOARD MUST THEN PROVIDE A SECOND NOTICE OF
TERMINATION STATING THE REASONS FOR THE TERMINATION AND THE TERMINATION DATE,
AND THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE ON SUCH DATE.


 


(C)             THE COMPANY MAY CAUSE A TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT FOR CAUSE AT ANY TIME.  TO DO SO, THE BOARD MUST PROVIDE THE
EXECUTIVE WITH A NOTICE OF TERMINATION SPECIFYING THE TERMINATION DATE AND THE
SPECIFIC ACT(S) OR FAILURE(S) CONSTITUTING CAUSE.  IF THE BOARD’S NOTICE
IDENTIFIES AN ACT OR FAILURE CONSTITUTING CAUSE, IT SHALL BE ACCOMPANIED BY A
RESOLUTION DULY ADOPTED BY NOT LESS THAN THREE-QUARTERS (¾) OF THE ENTIRE
MEMBERSHIP OF THE BOARD (AFTER REASONABLE NOTICE TO THE EXECUTIVE AND AN
OPPORTUNITY FOR THE EXECUTIVE, TOGETHER WITH LEGAL COUNSEL, TO BE HEARD BY THE
BOARD), FINDING, IN THE REASONABLE OPINION OF THE BOARD, THAT ONE OR MORE OF THE
EVENTS OF CAUSE HAS OCCURRED AND SPECIFYING THE DETAILS THEREOF.  IF THE ACT OR
FAILURE CONSTITUTING CAUSE IS SUBJECT TO CORRECTION UNDER THE DEFINITION OF
CAUSE AND RELATED DEFINITIONS IN THIS AGREEMENT, THE NOTICE SHALL ALSO SPECIFY
THE PERIOD DURING WHICH THE ACT OR FAILURE MUST BE CORRECTED, WHICH IN NO EVENT
SHALL BE LESS THAN THIRTY (30) DAYS.  IF THE BOARD ACTING IN GOOD FAITH
DETERMINES THAT THE EXECUTIVE HAS NOT CORRECTED THE ACT OR FAILURE IN ALL
MATERIAL RESPECTS WITHIN THE REQUIRED CORRECTION PERIOD, THE BOARD MUST THEN
PROVIDE A


 

6

--------------------------------------------------------------------------------



 

second notice of termination stating the reasons for the termination and the
Termination Date, and the Executive’s Employment shall terminate on such date.


 


(D)             IF THE EXECUTIVE DIES BEFORE TERMINATION OF EMPLOYMENT, HIS
EMPLOYMENT SHALL TERMINATE AUTOMATICALLY ON THE DATE OF HIS DEATH.


 


(E)             IN THE CASE OF A TERMINATION OF EMPLOYMENT FOR CAUSE OR
UNACCEPTABLE PERFORMANCE PURSUANT TO THIS SECTION, THE EXECUTIVE SHALL NOT BE
ENTITLED TO BENEFITS OR PAYMENTS PURSUANT TO SECTION 4 OR 5; PROVIDED, HOWEVER,
IF THE COMPANY CAUSES A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR
UNACCEPTABLE PERFORMANCE AND THE TERMINATION DATE OF SUCH TERMINATION OCCURS
DURING A CHANGE IN CONTROL COVERAGE PERIOD, THEN SUCH TERMINATION SHALL BE
DEEMED A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT “OTHER THAN A TERMINATION FOR
CAUSE” UNDER SECTION 5(A) AND THEREBY OBLIGATE THE COMPANY TO PROVIDE THE
EXECUTIVE WITH THE PAYMENTS AND BENEFITS SET FORTH IN SECTION 5.


 


(F)              IN THE CASE OF A TERMINATION OF EMPLOYMENT DUE TO DISABILITY OR
DEATH PURSUANT TO THIS SECTION, THE COMPANY SHALL CONTINUE TO PAY TO THE
EXECUTIVE, IF LIVING, OR OTHER PERSON OR PERSONS AS THE EXECUTIVE MAY FROM TIME
TO TIME DESIGNATE IN WRITING AS THE BENEFICIARY OF SUCH PAYMENTS, THE BASE
SALARY IN EFFECT AT THE TIME WHICH SUCH DISABILITY OR DEATH OCCURRED, DURING THE
THREE-MONTH PERIOD FOLLOWING SUCH DISABILITY OR DEATH.  EXCEPT FOR SUCH BASE
SALARY, THE COMPANY SHALL HAVE NO FURTHER OBLIGATION PURSUANT TO THIS SECTION.


 


8.             RESIGNATION BY EXECUTIVE FOR ADEQUATE REASON OR GOOD REASON.  IF
AN EVENT OF ADEQUATE REASON OR GOOD REASON OCCURS DURING THE TERM, THE EXECUTIVE
MAY, AT ANY TIME WITHIN THE NINETY (90) DAY PERIOD FOLLOWING SUCH EVENT, PROVIDE
THE COMPANY WITH A NOTICE OF TERMINATION SPECIFYING THE EVENT OF ADEQUATE REASON
OR GOOD REASON AND NOTIFYING THE COMPANY OF HIS INTENTION TO TERMINATE
EMPLOYMENT UPON THE COMPANY’S FAILURE TO CORRECT THE EVENT OF ADEQUATE REASON OR
GOOD REASON WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT OF THE EXECUTIVE’S NOTICE
OF TERMINATION.  IF THE COMPANY FAILS TO CORRECT THE EVENT OF ADEQUATE REASON OR
GOOD REASON AND PROVIDE THE EXECUTIVE WITH NOTICE OF SUCH CORRECTION WITHIN SUCH
THIRTY (30) DAY PERIOD, THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AS OF THE END
OF SUCH PERIOD, AND THE EXECUTIVE SHALL BE ENTITLED TO BENEFITS AS PROVIDED IN
SECTION 3 AND SECTION 4 OR 5, AS APPLICABLE.


 


9.             LIMITATION ON PAYMENTS AND BENEFITS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, PAYMENTS PURSUANT TO THIS AGREEMENT SHALL BE
SUBJECT TO THE FOLLOWING LIMITATIONS:


 


(A)           NO PAYMENT (OTHER THAN A PAYMENT PURSUANT TO SECTION 3) SHALL BE
MADE PURSUANT TO THIS AGREEMENT UNTIL THE RELEASE HAS BECOME EFFECTIVE ACCORDING
TO ITS TERMS.


 


(B)           IF THE EXECUTIVE INTENTIONALLY AND MATERIALLY BREACHES ANY
PROVISION OF THE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT, AND FAILS TO
CURE SUCH BREACH (IF CURABLE) WITHIN THIRTY (30) DAYS, HE SHALL PROMPTLY REPAY
TO THE COMPANY ANY AND ALL SEVERANCE AMOUNTS PREVIOUSLY PAID TO HIM PURSUANT TO
SECTION 4 AND/OR 5, AND HE SHALL HAVE NO FURTHER RIGHTS PURSUANT TO THIS
AGREEMENT.


 


(C)           PAYMENTS HEREUNDER SHALL BE LIMITED TO THE EXTENT PROVIDED IN
SECTION 6.

 

7

--------------------------------------------------------------------------------



 


10.           NO OBLIGATION TO MITIGATE.  THE EXECUTIVE SHALL NOT BE REQUIRED TO
MITIGATE THE AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR UNDER SECTION 4 OR 5
BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, AND THE AMOUNT OF ANY PAYMENT OR
BENEFITS PROVIDED FOR UNDER SECTION 4 OR 5 SHALL NOT BE REDUCED BY ANY PAYMENTS
OR BENEFITS RECEIVED BY THE EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER
EMPLOYER AFTER THE TERMINATION DATE, OR OTHERWISE; PROVIDED, HOWEVER, THAT THE
AMOUNT PAYABLE UNDER SECTION 4 OR 5 SHALL BE REDUCED BY THE AMOUNT OF ANY
SEVERANCE, TERMINATION, OR NOTICE PAY (OR ANY OTHER SIMILAR AMOUNTS) REQUIRED BY
LAW TO BE PAID TO THE EXECUTIVE BY THE COMPANY OR ITS SUBSIDIARIES AND BY ANY
SALARY OR OTHER AMOUNTS PAID TO THE EXECUTIVE DURING ANY NOTICE PERIOD THAT THE
COMPANY OR ITS SUBSIDIARIES IS REQUIRED BY LAW TO PROVIDE.


 


11.           WITHHOLDING AND TAXES.  THE COMPANY MAY WITHHOLD FROM ANY PAYMENT
MADE HEREUNDER (I) ANY TAXES THAT THE COMPANY REASONABLY DETERMINES ARE REQUIRED
TO BE WITHHELD UNDER FEDERAL, STATE, OR LOCAL TAX LAWS OR REGULATIONS, AND
(II) ANY OTHER AMOUNTS THAT THE COMPANY IS AUTHORIZED TO WITHHOLD.  EXCEPT FOR
EMPLOYMENT TAXES THAT ARE THE OBLIGATION OF THE COMPANY, THE EXECUTIVE SHALL PAY
ALL FEDERAL, STATE, LOCAL, AND OTHER TAXES (INCLUDING, WITHOUT LIMITATION,
INTEREST, FINES, AND PENALTIES) IMPOSED ON HIM UNDER APPLICABLE LAW BY VIRTUE OF
OR RELATING TO THE PAYMENTS AND/OR BENEFITS CONTEMPLATED BY THIS AGREEMENT,
SUBJECT TO ANY REIMBURSEMENT PROVISIONS OF THIS AGREEMENT.


 


12.           INDEMNIFICATION.  THE EXECUTIVE SHALL CONTINUE TO BE ENTITLED TO
ANY RIGHTS TO INSURANCE AND INDEMNIFICATION UNDER THE COMPANY’S OR A RELATED
EMPLOYER’S DIRECTORS AND OFFICERS LIABILITY INSURANCE (“D&O INSURANCE”),
CERTIFICATE OF INCORPORATION, AND BYLAWS, AS IN EFFECT BEFORE THE EARLIER OF THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT OR A CHANGE IN CONTROL (OR RIGHTS TO
INSURANCE AND INDEMNIFICATION THAT ARE SUBSTANTIALLY THE SAME THERETO), WITH
RESPECT TO ANY CLAIMS RELATING TO THE PERIOD BEFORE HIS TERMINATION DATE. 
ADDITIONALLY, ANY AND ALL D&O INSURANCE POLICIES OBTAINED BY THE COMPANY OR A
RELATED EMPLOYER FOLLOWING THE TERMINATION DATE THAT ARE “CLAIMS MADE” POLICES
SHALL COVER THE EXECUTIVE TO THE SAME EXTENT AS OTHER FORMER OFFICERS OF THE
COMPANY.


 


13.           DEFAULT IN PAYMENT.  ANY PAYMENT NOT MADE WITHIN TEN (10) DAYS
AFTER IT IS DUE IN ACCORDANCE WITH THIS AGREEMENT SHALL THEREAFTER BEAR
INTEREST, COMPOUNDED QUARTERLY, AT 5% ABOVE THE PRIME RATE FROM TIME TO TIME IN
EFFECT AT THE JP MORGAN CHASE BANK OF NEW YORK OR ANY SUCCESSOR BANK.


 


14.           EFFECT ON OTHER PLANS, AGREEMENTS, AND BENEFITS.  EXCEPT TO THE
EXTENT EXPRESSLY SET FORTH HEREIN, ANY BENEFIT OR COMPENSATION TO WHICH THE
EXECUTIVE IS ENTITLED UNDER ANY AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR UNDER ANY PLAN MAINTAINED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES IN WHICH THE EXECUTIVE PARTICIPATES OR PARTICIPATED SHALL NOT
BE MODIFIED OR LESSENED IN ANY WAY, BUT SHALL BE PAYABLE ACCORDING TO THE TERMS
OF THE APPLICABLE PLAN OR AGREEMENT. THE TERMS OF THIS AGREEMENT SHALL SUPERSEDE
AND TERMINATE ANY PRIOR CHANGE IN CONTROL AND/OR SEVERANCE AGREEMENT, AND THE
PROVISIONS OF ANY OTHER AGREEMENT PROVIDING BENEFITS FOLLOWING A CHANGE IN
CONTROL OR TERMINATION OF EMPLOYMENT, ENTERED INTO BETWEEN THE EXECUTIVE AND THE
COMPANY OR ANY SUBSIDIARY THEREOF.  NOTWITHSTANDING THE ABOVE, ANY SEVERANCE
BENEFITS RECEIVED BY THE EXECUTIVE PURSUANT TO THIS AGREEMENT SHALL BE IN LIEU
OF ANY SEVERANCE BENEFITS TO WHICH THE EXECUTIVE WOULD OTHERWISE BE ENTITLED
UNDER ANY GENERAL SEVERANCE POLICY MAINTAINED BY THE COMPANY OR THE RELEVANT
SUBSIDIARY FOR ITS

 

8

--------------------------------------------------------------------------------



 

management personnel or under any employment contract between the Executive and
the Company or any subsidiary thereof.  Any and all employment agreements
between the Company and the Executive, inclusive of provisions that in
accordance with the terms of such agreements survive termination, are hereby
terminated and void.


 


15.           UNSECURED OBLIGATION.  ALL RIGHTS OF THE EXECUTIVE OR ANY
BENEFICIARY OF THE EXECUTIVE WHO SUCCEEDS TO THE EXECUTIVE’S RIGHTS TO PAYMENTS
OR BENEFITS UNDER THIS AGREEMENT SHALL AT ALL TIMES BE ENTIRELY UNFUNDED AND NO
PROVISION SHALL AT ANY TIME BE MADE WITH RESPECT TO SEGREGATING ANY ASSETS OF
THE COMPANY OR PAYMENT OF ANY AMOUNTS DUE HEREUNDER.  NEITHER THE EXECUTIVE NOR
ANY SUCH BENEFICIARY SHALL HAVE ANY INTEREST IN OR RIGHTS AGAINST ANY SPECIFIC
ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND THE EXECUTIVE AND ANY SUCH
BENEFICIARY SHALL HAVE ONLY THE RIGHTS OF A GENERAL UNSECURED CREDITOR OF THE
COMPANY.


 


16.           PROHIBITION AGAINST ASSIGNMENT.  THE EXECUTIVE MAY NOT ASSIGN,
PLEDGE, ANTICIPATE, OR TRANSFER ANY BENEFIT OR AMOUNT PAYABLE HEREUNDER (OTHER
THAN BENEFITS PAYABLE UPON OR FOLLOWING HIS DEATH), AND ANY ATTEMPT TO ASSIGN,
PLEDGE, ANTICIPATE, OR TRANSFER SUCH AND BENEFIT OR AMOUNT HEREUNDER, WHETHER
VOLUNTARY OR INVOLUNTARY, SHALL BE NULL AND VOID.


 


17.           SUCCESSORS.


 


(A)           THE COMPANY SHALL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, BY AGREEMENT IN
FORM AND SUBSTANCE SATISFACTORY TO THE EXECUTIVE, TO EXPRESSLY ASSUME AND AGREE
TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE
COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE. 
FAILURE OF THE COMPANY TO OBTAIN SUCH AGREEMENT BEFORE THE EFFECTIVENESS OF ANY
SUCH SUCCESSION SHALL BE A MATERIAL BREACH OF THIS AGREEMENT.  AS USED IN THIS
AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS HEREINBEFORE DEFINED, AND ANY
SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID THAT EXECUTES AND DELIVERS
THE AGREEMENT PROVIDED FOR IN THIS SUBSECTION OR OTHERWISE BECOMES BOUND BY ALL
THE TERMS AND PROVISIONS OF THIS AGREEMENT BY OPERATION OF LAW.


 


(B)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES, AND LEGATEES.  IF THE EXECUTIVE
SHOULD DIE WHILE ANY AMOUNTS WOULD STILL BE PAYABLE TO HIM HEREUNDER IF HE HAD
CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE
PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTIVE’S DEVISEE,
LEGATEE, OR OTHER DESIGNEE OR, IF THERE BE NO SUCH DESIGNEE, TO THE EXECUTIVE’S
ESTATE.


 


18.           RELEASE.  IN CONSIDERATION OF THE COMPANY’S PROMISES AND COVENANTS
AND THE PERFORMANCE THEREOF, THE EXECUTIVE AGREES THAT THE COMPANY’S PAYMENT
OBLIGATIONS UNDER SECTIONS 4 AND 5 SHALL BE CONDITIONED ON THE EXECUTIVE’S
RELEASE OF THE COMPANY AND ALL OTHER PERSONS NAMED IN THE RELEASE FROM ANY AND
ALL CAUSES OF CAUSES OF ACTION THAT THE EXECUTIVE HAS OR MAY HAVE AGAINST THE
COMPANY OR ANY SUCH PERSON BEFORE THE EFFECTIVE DATE OF THE RELEASE, OTHER THAN
A CAUSE BASED ON A BREACH HEREOF.  THE RELEASE SHALL BE SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT I.  FOR THE RELEASE TO BE EFFECTIVE, THE
EXECUTIVE (OR HIS REPRESENTATIVE OR AGENT) MUST HAVE PROVIDED A SIGNED VERSION
OF THE RELEASE TO THE COMPANY AND SUCH RELEASE

 

9

--------------------------------------------------------------------------------



 

shall have become effective and irrevocable by its terms within sixty (60) days
after the Executive’s Termination of Employment.


 


19.           DISPUTES.


 


(A)           IN ANY JUDICIAL OR OTHER PROCEEDINGS IN WHICH THE EXECUTIVE’S
RIGHT TO, OR THE AMOUNT OF, BENEFITS HEREUNDER IS DISPUTED, THE ULTIMATE BURDEN
OF PROOF SHALL BE ON THE COMPANY.


 


(B)           ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH
THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN LITTLE FALLS, NEW
JERSEY BY THREE ARBITRATORS, ONE OF WHOM SHALL BE APPOINTED BY THE COMPANY, ONE
OF WHOM SHALL BE APPOINTED BY THE EXECUTIVE, AND THE THIRD OF WHOM SHALL BE
APPOINTED BY THE FIRST TWO ARBITRATORS.  IF EITHER THE COMPANY OR THE EXECUTIVE
FAILS TO APPOINT AN ARBITRATOR WITHIN 20 DAYS OF A REQUEST IN WRITING BY THE
OTHER TO DO SO, OR IF THE FIRST TWO ARBITRATORS CANNOT AGREE ON THE APPOINTMENT
OF A THIRD ARBITRATOR WITHIN 20 DAYS AFTER THE SECOND ARBITRATOR IS DESIGNATED,
THEN SUCH ARBITRATOR SHALL BE APPOINTED BY THE CHIEF JUDGE OF THE UNITED STATES
DISTRICT COURT LOCATED IN THE CITY OF NEWARK, NEW JERSEY, OR UPON HIS FAILURE TO
ACT, BY THE AMERICAN ARBITRATION ASSOCIATION SO AS TO ENABLE THE ARBITRATORS TO
RENDER AN AWARD WITHIN 90 DAYS AFTER THE THREE ARBITRATORS HAVE BEEN APPOINTED. 
FOLLOWING THE SELECTION OF ARBITRATORS AS SET FORTH ABOVE, THE ARBITRATION SHALL
BE CONDUCTED PROMPTLY AND EXPEDITIOUSLY AND IN ACCORDANCE WITH THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S
AWARD IN ANY COURT HAVING JURISDICTION; PROVIDED, HOWEVER, THAT THE EXECUTIVE
SHALL BE ENTITLED TO SEEK SPECIFIC PERFORMANCE OF HIS RIGHT TO BE PAID DURING
THE PENDENCY OF ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH
THIS AGREEMENT.


 


(C)           THE COMPANY SHALL PAY ALL REASONABLE OUT-OF-POCKET EXPENSES,
INCLUDING REASONABLE LEGAL FEES AND LEGAL EXPENSES, INCURRED BY THE EXECUTIVE IN
CONNECTION WITH ANY JUDICIAL OR OTHER PROCEEDING, INCLUDING ANY ARBITRATION
PROCEEDING, TO ENFORCE THIS AGREEMENT OR TO CONSTRUE, DETERMINE, OR DEFEND THE
VALIDITY OF THIS AGREEMENT.  THE COMPANY SHALL PAY (OR REIMBURSE THE EXECUTIVE)
FOR ANY SUCH EXPENSE AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER THE EXECUTIVE
DEMONSTRATES EVIDENCE THAT SUCH EXPENSE HAVE BEEN INCURRED AND NOT LATER THAN
THIRTY (30) DAYS FOLLOWING THE EXECUTIVE’S SUBMISSION OF SUCH EXPENSES TO THE
COMPANY WITH A REQUEST FOR REIMBURSEMENT.


 


20.           MISCELLANEOUS PROVISIONS.


 


(A)           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
AND UNDERSTANDING OF THE PARTIES REGARDING THE TRANSACTIONS CONTEMPLATED HEREIN
AND SUPERSEDES ALL PRIOR AGREEMENTS, ARRANGEMENTS, OR UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF, INCLUDING, WITHOUT
LIMITATION, ANY LETTERS, AGREEMENTS, OR UNDERSTANDINGS BETWEEN THE EXECUTIVE AND
THE COMPANY OR ANY SUBSIDIARY THEREOF BEFORE THE DATE HEREOF.  BY ENTERING INTO
THIS SEVERANCE AGREEMENT, THE EXECUTIVE WAIVES ANY RIGHT THAT HE MAY OTHERWISE
HAVE TO PARTICIPATE IN ANY GENERALLY APPLICABLE SEVERANCE PLAN OF THE COMPANY OR
ANY RELATED EMPLOYER.


 


(B)           AMENDMENT.  NO PROVISION OF THIS AGREEMENT MAY BE AMENDED OR
WAIVED, EXCEPT BY WRITTEN AGREEMENT SIGNED BY BOTH THE COMPANY AND THE
EXECUTIVE.

 

10

--------------------------------------------------------------------------------



 


(C)           GOVERNING LAW.  THIS AGREEMENT IS INTENDED TO COMPLY WITH THE
REQUIREMENTS OF CODE SECTION 409A, AND IT SHALL BE CONSTRUED IN ACCORDANCE WITH
SUCH INTENT.  SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW JERSEY WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


 


(D)           HEADINGS.  THE HEADINGS IN THIS AGREEMENT HAVE BEEN INSERTED
SOLELY FOR EASE OF REFERENCE AND SHALL NOT BE CONSIDERED IN THE INTERPRETATION
OR ENFORCEMENT OF THIS AGREEMENT.


 


(E)           SEVERABILITY.  IF ANY PROVISION OF THE AGREEMENT IS HELD TO BE
INVALID, ILLEGAL, OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT SHALL NOT BE
AFFECTED THEREBY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD BY A COURT OF
COMPETENT JURISDICTION TO CONFLICT WITH ANY FEDERAL, STATE, OR LOCAL LAW, SUCH
PROVISION IS HEREBY DECLARED TO BE OF SUCH FORCE AND EFFECT AS IS PERMISSIBLE IN
SUCH JURISDICTION.


 


(F)            RIGHTS AND WAIVERS.  ALL RIGHTS AND REMEDIES OF THE PARTIES
HERETO ARE SEPARATE AND CUMULATIVE, AND NO ONE OF THEM, WHETHER EXERCISED OR
NOT, SHALL BE DEEMED TO EXCLUDE, LIMIT, OR PREJUDICE ANY OTHER RIGHT OR REMEDY
THAT EITHER OF THE PARTIES HERETO MAY HAVE.  NO PARTY TO THIS AGREEMENT SHALL BE
DEEMED TO WAIVE ANY RIGHT OR REMEDY UNDER THIS AGREEMENT, UNLESS SUCH WAIVER IS
IN WRITING AND SIGNED BY SUCH PARTY.  NO DELAY OR OMISSION ON THE PART OF EITHER
PARTY IN EXERCISING ANY RIGHT OR REMEDY SHALL OPERATE AS A WAIVER OF SUCH RIGHT
OR REMEDY OR ANY OTHER RIGHT OR REMEDY.  A WAIVER ON ANY ONE OCCASION SHALL NOT
BE CONSTRUED AS A BAR TO OR A WAIVER OF ANY RIGHT OR REMEDY ON ANY FUTURE
OCCASION.


 


(G)           NOTICES.  ALL NOTICES HEREUNDER SHALL BE IN WRITING.  A NOTICE BY
THE COMPANY SHALL BE DEEMED TO HAVE BEEN GIVEN ONLY WHEN DELIVERED IN PERSON TO
THE EXECUTIVE OR MAILED BY FIRST CLASS UNITED STATES MAIL, RETURN RECEIPT
REQUESTED, OR SENT BY OVERNIGHT DELIVERY (OR THE FASTEST DELIVERY AVAILABLE, IF
OVERNIGHT DELIVERY IS NOT AVAILABLE) BY MEANS OF AN INTERNATIONALLY RECOGNIZED
DELIVERY SERVICE, TO THE EXECUTIVE AT HIS MOST RECENT ADDRESS ON THE RECORDS OF
THE COMPANY.  A NOTICE BY THE EXECUTIVE TO THE COMPANY SHALL BE DEEMED TO HAVE
BEEN GIVEN ONLY WHEN DELIVERED IN PERSON TO THE COMPANY’S GENERAL COUNSEL OR
MAILED BY FIRST CLASS UNITED STATES MAIL, RETURN RECEIPT REQUESTED, OR SENT BY
OVERNIGHT DELIVERY (OR THE FASTEST DELIVERY AVAILABLE, IF OVERNIGHT DELIVERY IS
NOT AVAILABLE) BY MEANS OF AN INTERNATIONALLY RECOGNIZED DELIVERY SERVICE, TO
THE COMPANY’S GENERAL COUNSEL AT THE COMPANY’S HEADQUARTERS.


 


(H)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT, AND MAY BE DELIVERED BY
FACSIMILE OR PDF.


 


21.           NO RELIANCE.  THE EXECUTIVE REPRESENTS AND ACKNOWLEDGES THAT IN
EXECUTING THIS AGREEMENT, THE EXECUTIVE DOES NOT RELY AND HAS NOT RELIED UPON
ANY REPRESENTATION OR STATEMENT BY THE COMPANY OR ITS AGENTS, OTHER THAN
STATEMENTS CONTAINED IN THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

 

 

 

By:

 

Seth R. Segel

 

 

 

 

 

Date:

 

 

Date:

 

 

12

--------------------------------------------------------------------------------



 


APPENDIX A
DEFINED TERMS


 

For purposes of this Agreement, the following terms shall have the meanings
specified below:

 

“Adequate Reason” means any of the following without the express written consent
of the Executive:

 


(1)           A MATERIAL REDUCTION IN THE EXECUTIVE’S AUTHORITY, DUTIES, OR
RESPONSIBILITIES OR THE ASSIGNMENT TO EXECUTIVE OF DUTIES OF A SUBSTANTIAL
NATURE AND ON A CONTINUOUS OR REGULAR BASIS THAT ARE MATERIALLY INCONSISTENT
WITH, THE DUTIES OF THE EXECUTIVE;


 


(2)           A REDUCTION IN THE EXECUTIVE’S BASE COMPENSATION OR FAILURE TO
INCLUDE THE EXECUTIVE WITH OTHER SIMILARLY SITUATED EMPLOYEES IN ANY INCENTIVE,
BONUS, OR BENEFIT PLANS AS MAY BE OFFERED BY THE COMPANY FROM TIME TO TIME;


 


(3)           A CHANGE IN THE PRIMARY LOCATION AT WHICH THE EXECUTIVE IS
REQUIRED PERFORM THE DUTIES OF HIS EMPLOYMENT TO A LOCATION THAT IS MORE THAN
THIRTY (30) MILES FROM THE LOCATION AT WHICH HIS OFFICE IS LOCATED ON THE
EFFECTIVE DATE OF THIS AGREEMENT; OR


 


(4)           THE COMPANY’S MATERIAL BREACH OF THIS AGREEMENT.


 


“ANNUAL BASE SALARY” MEANS THE ANNUAL BASE CASH COMPENSATION PAYABLE TO THE
EXECUTIVE AT THE RATE IN EFFECT AS OF THE APPLICABLE DATE (EXCLUDING BONUSES,
INCENTIVE COMPENSATION, TAXABLE FRINGE BENEFITS, AND ANY OTHER TYPE OF SPECIAL
PAY), BEFORE ANY REDUCTION ON ACCOUNT OF SALARY REDUCTION CONTRIBUTIONS PURSUANT
TO CODE SECTION 125 OR 401(K) OR PURSUANT TO A NONQUALIFIED DEFERRED
COMPENSATION PLAN.


 


“BOARD” MEANS THE COMPANY’S BOARD OF DIRECTORS.


 

“Bonus” means an annual cash bonus payable under any Bonus Plan.

 

“Bonus Plan” means any bonus plan, short term incentive compensation plan or
other like benefit plan in which the Executive participates, whether or not
awards thereunder are discretionary.

 


“CAUSE” MEANS THE EXECUTIVE’S:


 


(1)           ACT OF FRAUD, EMBEZZLEMENT, THEFT, OR OTHER INTENTIONAL MATERIAL
VIOLATION OF THE LAW IN CONNECTION WITH OR IN THE COURSE OF HIS EMPLOYMENT,


 


(2)           WILLFUL GROSS MISCONDUCT THAT IS LIKELY TO MATERIALLY INJURE THE
REPUTATION, BUSINESS, OR A BUSINESS RELATIONSHIP OF THE COMPANY; OR


 


(3)           WILLFUL MATERIAL VIOLATION OF THE CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT.


 


FOR PURPOSES OF THE DEFINITION OF “CAUSE”, THE FOLLOWING SHALL APPLY:

 

13

--------------------------------------------------------------------------------



 


·                  NO ACT, OR FAILURE TO ACT, ON THE PART OF THE EXECUTIVE SHALL
BE DEEMED “WILLFUL,” IF IT WAS DONE OR OMITTED BY THE EXECUTIVE IN GOOD FAITH OR
WITH A REASONABLE BELIEF THAT THE ACT OR OMISSION WAS NOT OPPOSED TO THE BEST
INTERESTS OF THE COMPANY; AND


 


·                  THE EXECUTIVE’S EMPLOYMENT SHALL NOT BE DEEMED TO HAVE BEEN
TERMINATED FOR CAUSE UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO THE
EXECUTIVE A COPY OF A RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT
LESS THAN THREE-QUARTERS OF THE ENTIRE MEMBERSHIP OF THE BOARD AT A MEETING OF
THE BOARD CALLED AND HELD FOR THAT PURPOSE (AFTER REASONABLE NOTICE TO THE
EXECUTIVE AND AN OPPORTUNITY FOR THE EXECUTIVE, TOGETHER WITH HIS COUNSEL, TO BE
HEARD BY THE BOARD), FINDING THAT IN THE BOARD’S GOOD FAITH OPINION, THE
EXECUTIVE WAS GUILTY OF CONDUCT CONSTITUTING CAUSE AND DESCRIBING THE SPECIFIC
ACTS OR OMISSIONS CONSTITUTING SUCH CONDUCT.


 


“CHANGE IN CONTROL” MEANS THE FIRST TO OCCUR OF THE FOLLOWING DURING THE TERM:


 


(1)           ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP (AS
DETERMINED BY TREAS. REG. § 1.409A-3(I)(5)(B)), ACQUIRES OWNERSHIP OF STOCK OF
THE COMPANY THAT, TOGETHER WITH STOCK HELD BY SUCH PERSON OR GROUP, CONSTITUTES
MORE THAN 50% OF THE TOTAL FAIR MARKET VALUE OR TOTAL VOTING POWER OF THE STOCK
OF THE COMPANY; OR


 


(2)           A MAJORITY OF THE MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS IS
REPLACED DURING ANY 12-MONTH PERIOD BY DIRECTORS WHOSE APPOINTMENT OR ELECTION
IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS
BEFORE THE DATE OF THE APPOINTMENT OR ELECTION.


 

Notwithstanding the preceding provisions, a Change of Control will be deemed to
occur only to the extent that the event or events described above constitute a
“change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(A)(v) and the regulations thereunder.

 


“CHANGE IN CONTROL DATE” MEANS THE EFFECTIVE DATE OF AN EVENT CONSTITUTING A
CHANGE IN CONTROL.


 


“CHANGE IN CONTROL PERIOD” MEANS THE PERIOD BEGINNING ON THE DATE OF A CHANGE IN
CONTROL AND ENDING TWO YEARS THEREAFTER.


 

“Change in Control Coverage Period” means the period (A) commencing on the
earlier to occur of (i) the first day of a Potential Change Period or (ii) the
first day of the six (6) month period ending on the Change in Control Date and
(B) ending on the last day of a Change in Control Period.

 


“CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME.


 


“COMPANY” MEANS CANTEL MEDICAL CORP. AND ANY SUCCESSOR, TO THE EXTENT PROVIDED
IN SECTION 17.

 

14

--------------------------------------------------------------------------------



 


“CONTINUATION COVERAGE” MEANS CONTINUATION COVERAGE WITHIN THE MEANING OF ERISA
SECTIONS 601 THROUGH 607.


 


“CONFIDENTIALITY AND NON-COMPETITION AGREEMENT” MEANS THE CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE, AS IN EFFECT
FROM TIME TO TIME.


 


“DISABILITY” MEANS AN ILLNESS OR INJURY THAT QUALIFIES THE EXECUTIVE FOR
DISABILITY BENEFITS UNDER A LONG-TERM DISABILITY PLAN OF THE COMPANY OR A
RELATED EMPLOYER IN WHICH THE EXECUTIVE IS A PARTICIPANT; PROVIDED, HOWEVER,
THAT A DISABILITY SHALL NOT BE DEEMED TO HAVE OCCURRED HEREUNDER UNLESS THE
EXECUTIVE IS ABSENT FROM WORK OR OTHERWISE SUBSTANTIALLY UNABLE TO ASSUME HIS
NORMAL DUTIES FOR A PERIOD OF NINETY (90) SUCCESSIVE DAYS OR AN AGGREGATE OF ONE
HUNDRED TWENTY (120) DAYS DURING ANY CONSECUTIVE TWELVE-MONTH PERIOD DURING THE
TERM.


 


“ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
FROM TIME TO TIME.


 


“EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS IN EFFECT ON THE
DATE OF THIS AGREEMENT.


 

“Fiscal Year” means the fiscal year of the Company.

 


“GOOD REASON” MEANS ANY OF THE FOLLOWING WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN
CONSENT:


 


(1)           A MATERIAL REDUCTION IN THE EXECUTIVE’S BASE COMPENSATION OR
FAILURE TO INCLUDE THE EXECUTIVE WITH OTHER SIMILARLY SITUATED EMPLOYEES IN ANY
INCENTIVE, BONUS, OR BENEFIT PLANS AS MAY BE OFFERED BY THE COMPANY FROM TIME TO
TIME;


 


(2)           A MATERIAL REDUCTION IN THE EXECUTIVE’S AUTHORITY, DUTIES, OR
RESPONSIBILITIES OR THE ASSIGNMENT TO EXECUTIVE OF DUTIES OF A SUBSTANTIAL
NATURE AND ON A CONTINUOUS OR REGULAR BASIS THAT ARE MATERIALLY INCONSISTENT
WITH, THE DUTIES OF THE EXECUTIVE;


 


(3)           A MATERIAL REDUCTION IN THE AUTHORITY, DUTIES, OR RESPONSIBILITIES
OF THE SUPERVISOR TO WHOM THE EXECUTIVE IS REQUIRED TO REPORT;


 


(4)           A MATERIAL REDUCTION IN THE BUDGET OVER WHICH THE EXECUTIVE
RETAINS AUTHORITY OR RESPONSIBILITY;


 


(5)           A CHANGE IN THE PRIMARY LOCATION AT WHICH THE EXECUTIVE IS
REQUIRED PERFORM THE DUTIES OF HIS EMPLOYMENT TO A LOCATION THAT IS MORE THAN
THIRTY (30) MILES FROM THE LOCATION AT WHICH HIS OFFICE IS LOCATED ON THE CHANGE
IN CONTROL DATE; OR


 


(6)           THE COMPANY’S MATERIAL BREACH OF THIS AGREEMENT.


 


“MONTHLY BASE SALARY” MEANS ANNUAL BASE SALARY, DIVIDED BY TWELVE (12).


 

“Parachute Payment” has the meaning give to such term in Code
Section 280G(b)(2).

 

15

--------------------------------------------------------------------------------


 

“Parachute Payment Limit” means three (3) times the base amount, as defined by
Code Section 280G(b)(3).

 


“POTENTIAL CHANGE IN CONTROL” MEANS THAT:


 


(1)           THE COMPANY HAS ENTERED INTO AN AGREEMENT WITH ANY PERSON OR
PERSONS, THE CONSUMMATION OF WHICH WOULD CONSTITUTE OR RESULT IN A CHANGE IN
CONTROL; OR


 


(2)           ANY PERSON HAS PUBLICLY ANNOUNCED ITS INTENTION TO TAKE OR
CONSIDER TAKING ACTIONS THAT, IF CONSUMMATED, WOULD CONSTITUTE OR RESULT IN A
CHANGE IN CONTROL; OR


 


(3)           ANY PERSON HAS BEGUN A SOLICITATION (AS DEFINED IN RULE 14A-1 OF
THE SECURITIES EXCHANGE ACT) OF PROXIES OR CONSENTS THAT HAS THE PURPOSE OF
EFFECTING OR WOULD (IF SUCCESSFUL) RESULT IN A CHANGE IN CONTROL; OR


 


(4)           ANY PERSON HAS INITIATED A TENDER OFFER OR EXCHANGE OFFER THAT
WOULD, IF CONSUMMATED, RESULT IN A CHANGE IN CONTROL; OR


 


(5)           THE BOARD HAS ADOPTED A RESOLUTION TO THE EFFECT THAT ANY PERSON
HAS BEGUN ACTIONS THAT, IF CONSUMMATED, WOULD RESULT A CHANGE IN CONTROL.


 


“POTENTIAL CHANGE PERIOD” MEANS THE PERIOD BEGINNING ON THE FIRST DAY OF A
POTENTIAL CHANGE IN CONTROL AND ENDING ON THE ADOPTION BY THE BOARD OF A
RESOLUTION TO THE EFFECT THAT THE AGREEMENT, ANNOUNCED INTENTION OR ACTIONS,
SOLICITATION, TENDER OFFER, EXCHANGE OFFER, OR OTHER ACTIONS CONSTITUTING A
POTENTIAL CHANGE IN CONTROL HAS BEEN CONSUMMATED.


 


“RELATED EMPLOYER” MEANS THE COMPANY AND ANY OTHER EMPLOYER THAT IS REQUIRED TO
BE AGGREGATED WITH THE COMPANY PURSUANT TO CODE SECTION 414(B), (C), OR (M).


 


“RELEASE” MEANS A RELEASE OF ALL CLAIMS, IN SUBSTANTIALLY THE SAME FORM AS SET
OUT IN EXHIBIT A HERETO.


 


“TERM” MEANS THE TERM OF THIS AGREEMENT, AS DETERMINED PURSUANT TO SECTION 2.


 


“TERMINATES EMPLOYMENT”, “TERMINATE(S) THE EXECUTIVE’S EMPLOYMENT”, “TERMINATION
OF EMPLOYMENT,” OR ANY OTHER VARIATION OF SUCH TERM MEANS A “SEPARATION FROM
SERVICE” WITHIN THE MEANING OF CODE SECTION 409A(A)(2)(A).


 


“TERMINATION DATE” MEANS THE EFFECTIVE DATE OF THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT.


 

“Unacceptable Performance” means any of the following:

 


(1)           THE EXECUTIVE’S ACT OR FAILURE TO ACT CONSTITUTING WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE THAT IS MATERIALLY INJURIOUS TO THE COMPANY OR
ITS REPUTATION;


 


(2)           THE EXECUTIVE’S MATERIAL FAILURE TO PERFORM THE DUTIES OF HIS
EMPLOYMENT (EXCEPT IN THE CASE OF A TERMINATION OF EMPLOYMENT FOR GOOD REASON OR
ADEQUATE REASON OR ON ACCOUNT OF THE EXECUTIVE’S PHYSICAL OR MENTAL INABILITY TO
PERFORM SUCH

 

16

--------------------------------------------------------------------------------


 

duties) and the failure to correct such failure within a reasonable period after
receiving written notice from the Board of Directors describing such failure in
detail; provided, however, that the quality of the Executive’s performance
(determined by achievement of Company or personal targets or otherwise) shall
not be a factor in determining whether Executive has performed his duties.


 


(3)           THE EXECUTIVE’S VIOLATION OF ANY CODE OF ETHICS OR BUSINESS
CONDUCT OR WRITTEN HARASSMENT POLICIES OF THE COMPANY THAT CONTINUES AFTER THE
BOARD HAS PROVIDED NOTICE TO THE EXECUTIVE THAT THE CONTINUATION OF SUCH CONDUCT
WILL RESULT IN TERMINATION OF THE EXECUTIVE’S EMPLOYMENT;


 


(4)           WILLFUL MATERIAL VIOLATION OF THE CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT;


 


(5)           THE EXECUTIVE’S ARREST OR INDICTMENT FOR (I) A FELONY OR
(II) LESSER CRIMINAL OFFENSE INVOLVING DISHONESTY, BREACH OF TRUST, OR MORAL
TURPITUDE; OR


 


(6)           THE EXECUTIVE’S BREACH OF A MATERIAL TERM, CONDITION, OR COVENANT
OF THIS AGREEMENT AND THE FAILURE TO CORRECT SUCH BREACH PROMPTLY FOLLOWING
RECEIPT OF WRITTEN NOTICE FROM THE BOARD OF DIRECTORS DESCRIBING SUCH BREACH IN
DETAIL.

 

17

--------------------------------------------------------------------------------


 

EXHIBIT I
RELEASE OF ALL CLAIMS

 

This Release of All Claims (“Release”) has been signed by                     
(“Executive”) on the date indicated below.

 

Background

 

A.            The Executive and Cantel Medical Corp. (“Company”) previously
entered into an Executive Severance Agreement, dated as of January 1, 2010
(“Agreement”), which provides for the payment of benefits to the Executive under
certain circumstances following his Termination of Employment.

 

B.            The Executive’s Employment with the Company Terminated/will
Terminate on               , under circumstances that entitle him to payments
under the Agreement, subject to the terms thereof.

 

C.            The Company’s obligations under the Agreement are contingent on
the Executive signing and providing this Release to the Company within 21 days
after receiving it and allowing this Release to become effective as provided
herein.

 

D.            As a condition of receiving benefits under the Agreement, the
Executive wishes to sign this Release.

 

In consideration of the premises and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive agrees
as follows:

 

Release

 

1.             If the Executive (i) signs and dates this Release and submits it
to the Company not later than 21 days after it is provided to the Executive,
(ii) complies with the other requirements of this Release and the Agreement, and
(iii) and does not provide written revocation of this Agreement to the Company
within the seven-day revocation period referred to in Paragraph 8, the Company
shall make the payments and pay the benefits required by the Agreement.

 

2.             In consideration of the Company’s payment obligations under this
Agreement, the Executive releases and discharges the Company, all of its past
and/or present divisions, affiliates, officers, directors, shareholders,
partners, trustees, employees, agents, representatives, administrators,
attorneys, insurers, fiduciaries, successors, and assigns, in their individual
and/or representative capacities (hereinafter collectively referred to as
“Released Persons”), from any and all causes of action, suits, agreements,
promises, damages, disputes, controversies, contentions, differences, judgments,
claims, and demands of any kind whatsoever (“Claims”) that the Executive and/or
his heirs, executors, administrators, successors, and assigns ever had, now
have, or may have against any Released Person by reason of his employment and/or
cessation of employment with the Company or a Related Employer, or otherwise
involving facts that occurred on or before the date on which the Executive
signed this Release, other than (i) a Claim that the Company has failed to pay
the Executive a payment described in or contemplated by the

 

18

--------------------------------------------------------------------------------


 

Agreement or has otherwise breached the terms of the Agreement, or (ii) a Claim
that the Company has failed to pay the Executive any vested benefits to which he
is entitled under a plan or program of the Company or a Related Employer
(collectively, “Excluded Claims”).  Claims, other than Excluded Claims, are
hereafter referred to a “Released Claims.”  The Executive gives this Release
regardless of whether the Released Claims are known or unknown.  Such Released
Claims include, without limitation, any and all Claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Civil Rights Act of 1871, the Civil Rights Act of 1991, the Fair Labor Standards
Act, the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, and any and all
other federal, state or local laws, statutes, rules, and regulations pertaining
to employment, as well as any and all claims under state contract or tort law
including, but not limited, to those based on allegations of wrongful discharge,
breach of contract, promissory estoppel, defamation, and infliction of emotional
distress.

 

3.             The Executive hereby covenants not to sue or commence or maintain
any action or proceeding against any Released Person, none of whom admit any
liability, as to any Released Claim.  The Executive hereby agrees that if he
hereafter institutes or maintains an action against any Released Person with
respect to a Released Claim, and it is determined in such action that a claim or
claims brought by the Executive in such action is barred by this Release, he
will pay the Released Person for all costs and expenses, including attorneys’
fees, incurred in defending against such claims.  The Executive understands that
this Release is final and binding, except as expressly provided herein.  Nothing
herein shall (i) prevent the Executive from filing a charge or complaint,
including a challenge to the validity of this Agreement, with the Equal
Employment Opportunity Commission (“EEOC”), (ii) prevent the Executive from
participating in any investigation or proceeding conducted by the EEOC, or
(iii) establish a condition precedent or other barrier to exercising the
aforesaid rights.  While the Executive has a right to participate in any such
investigation, he understands that he is waiving his right to any monetary
recovery arising from any investigation or pursuit of a claim on his behalf. 
The Executive acknowledges that he has the right to file a charge alleging a
violation of the ADEA with any administrative agency and/or to challenge the
validity of the waiver and release of any claim that he may have under the ADEA
without either (i) repaying the Company the amounts paid to him as a result of
this Release or (ii) paying the Company any other monetary amounts (such as
attorneys’ fees and damages).

 

4.             The Executive agrees that if this Release is ever held to be
invalid or unenforceable (in whole or in part) as to any particular type of
claim or as to any particular circumstance, it shall remain fully valid and
enforceable as to all other claims and circumstances.

 

5.             Except as permitted by paragraph 3, the Executive represents that
he has not filed, and will not hereafter file, any lawsuit against any Released
Person relating to his employment and/or cessation of employment with the
Company or any Related Employer, or otherwise involving facts that occurred on
or before the date on which he signed this Release, other than with respect to
any Excluded Claim.  The Executive further understands and agrees that, other
than as provided under paragraph 3, if he commences, continues, joins in, or in
any other manner attempts to assert any lawsuit released herein against a
Released Person with regard to a Released Claim, or otherwise violates the terms
of this Release, he shall be required to return all severance payments paid to
him by the Company pursuant to the Executive Severance Agreement (together

 

19

--------------------------------------------------------------------------------


 

with interest thereon), and he agrees to reimburse the Released Person for all
attorneys’ fees and expenses incurred by it in defending against such a lawsuit,
provided that the right to receive such payments is without prejudice to the
Released Person’s other rights hereunder.

 

6.             The Executive understands and agrees that the Company’s payments
to him and the signing of this Release do not in any way indicate that he has
any viable Claims against the a Released Person or that any Released Person
admits any liability to him whatsoever.

 

7.             The Executive has read this Release carefully, has been given at
least 21 days to consider all of its terms, has been advised to consult with an
attorney and any other advisors of his choice, and fully understands that by
signing below he is giving up any right that he may have to sue or bring any
Claims (other than the Excluded Claims) against a Released Person.  The
Executive has not been forced or pressured in any manner whatsoever to sign this
Release, and he agrees to all of its terms voluntarily.

 

8.             The Executive understands that he has seven days from the date on
which he signed this Release below to revoke this Release by notifying the
Company of his revocation, that this Release will not become effective until the
eighth day following the date on which he has signed this Release, and that if
he revokes this Release within such period, the Executive Severance Agreement
shall be void.

 

9.             The Executive understands and agrees that this Release will be
governed by the internal laws of the State of New Jersey, without regard to
conflict of law principles, to the extent not preempted by federal law.

 

 

 

 

 

Date

 

(Signature)

 

 

 

 

 

 

 

 

(Printed Name)

 

20

--------------------------------------------------------------------------------